Citation Nr: 0604227	
Decision Date: 02/14/06    Archive Date: 02/22/06

DOCKET NO.  98-17 923A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement an increased evaluation for residuals of a low 
back injury, currently rated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. D. Deane, Counsel

INTRODUCTION

The veteran served on active duty from July 1992 to November 
1994.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Montgomery, 
Alabama, Department of Veterans Affairs (VA) Regional Office 
(RO).  

The Board granted entitlement to an effective date of May 22, 
1997 for the veteran's 20 percent rating for service-
connected low back injury residuals.  However, evidence of 
record indicates that in a January 2005 rating decision, the 
RO assigned an effective date of May 22, 1998 for the 20 
percent rating assigned for the veteran's low back 
disability.  As the RO failed to assign the correct effective 
date of May 22, 1997 for the 20 percent rating for the 
veteran's low back disability, the Board now directs the RO 
rectify this administrative mistake.


FINDING OF FACT

The veteran's service-connected low back disability is 
manifested by chronic low back pain, tenderness, moderate 
limitation of motion, lumbosacral strain with muscle spasm, 
and forward flexion of the thoracolumbar spine of 50 degrees 
which does not equate to severe lumbosacral strain, forward 
flexion of the thoracolumbar spine 30 degrees or less, or 
favorable ankylosis of the entire thoracolumbar spine.


CONCLUSION OF LAW

The schedular criteria for a disability rating in excess of 
20 percent for the veteran's service-connected residuals of a 
low back injury have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.25, 4.71a, Diagnostic Code 5295 (2002); 
38 C.F.R. § 4.71a, Diagnostic Code 5237 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Entitlement an Increased Evaluation - Residuals of a Low 
Back Injury

This appeal arises from May and July 1998 rating decisions 
that continued a previously assigned 10 percent rating for 
the veteran's service-connected residuals of a low back 
injury.  In a September 1998 rating decision, the RO awarded 
a 20 percent disability evaluation for the veteran's low back 
disability, effective from July 2, 1998.  In a September 2004 
decision, the Board granted entitlement to an effective date 
of May 22, 1997 for the veteran's 20 percent rating for 
service-connected low back injury residuals.  The issue of 
entitlement to an increased rating to be assigned for the 
veteran's service-connected low back disability remains 
before the Board on appeal.  See AB v. Brown, 6 Vet. App. 35 
(1993) (where a claimant has filed a notice of disagreement 
as to an RO decision assigning a particular rating, a 
subsequent RO decision assigning a higher rating, but less 
than the maximum available benefit, does not abrogate the 
pending appeal).  The Board will determine if the veteran's 
service-connected low back disability residuals warrant the 
assignment of a rating in excess of 20 percent under 
Diagnostic Codes 5295 and 5237 for the time period from May 
22, 1997 to the present.

The severity of a service-connected disability is 
ascertained, for VA rating purposes, by the application of 
rating criteria set forth in VA's Schedule for Rating 
Disabilities, 38 C.F.R. Part 4 (2004) (Schedule).  To 
evaluate the severity of a particular disability, it is 
essential to consider its history.  See Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. §§ 4.1 and 4.2 
(2005).  

Where there is a reasonable doubt as to the degree of 
disability, such doubt will be resolved in favor of the 
claimant.  See 38 C.F.R. §§ 3.102, 4.3 (2005).  In addition, 
where there is a question as to which of two disability 
evaluations should be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  See 38 C.F.R. § 4.7 (2005).

The Board finds that there is no basis upon which to award 
the veteran a rating in excess of 20 percent under Diagnostic 
Codes 5295 and 5237 for the time period from May 22, 1997 to 
the present.

During the pendency of this appeal, the schedule for rating 
disabilities of the spine was revised effective on September 
23, 2002 and on September 26, 2003.  See 67 Fed. Reg. 54345-
54349 (August 22, 2002); 68 Fed. Reg. 51454-51458 (Aug. 27, 
2003) (codified at 38 C.F.R. § 4.71a, Diagnostic Codes 5235-
5243 (2005)).  In addition, a correction to the regulation 
published in 2003 was published in June 2004.  See 69 Fed. 
Reg. 32449 (Jun. 10, 2004).  The current General Rating 
Formula for Diseases and Injuries of the Spine is discussed 
in detail below.  

The VA General Counsel has held that where a law or 
regulation changes during the pendency of a claim for 
increased rating, the Board should first determine whether 
application of the revised version would produce retroactive 
results.  In particular, a new rule may not extinguish any 
rights or benefits the claimant had prior to enactment of the 
new rule.  See VAOPGCPREC 7-2003 (Nov. 19, 2003).  However, 
if the revised version of the regulation is more favorable, 
the implementation of that regulation under 38 U.S.C.A. § 
5110(g), can be no earlier than the effective date of that 
change.  The VA can apply only the earlier version of the 
regulation for the period prior to the effective date of the 
change.

Under Diagnostic Code 5295, a 20 percent rating is assigned 
for lumbosacral strain with muscle spasm on extreme forward 
bending in standing position, loss of lateral spine motion, 
unilateral, in standing position.  Severe lumbosacral strain 
with listing of whole spine to opposite side, positive 
Goldthwaite's sign, marked loss of lateral motion with osteo-
arthritic changes, or narrowing or irregularity of joint 
space, or some of the above with abnormal mobility on forced 
motion warrants a 40 percent rating.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5295 (2002).

The Board finds that the veteran's low back disability 
residuals do not warrant a rating in excess of 20 percent 
under Diagnostic Code 5295 for the time period from May 22, 
1997.  See 38 C.F.R. § 4.7 (2005).  Private treatment notes 
dated from 1997 to 1999 and VA outpatient treatment notes 
dated from 1997 to 2005 show treatment for back strain, 
chronic low back pain, paravertebral tenderness, and lumbar 
muscle spasms.  Findings of severe lumbosacral strain with 
symptomatology like listing of whole spine to opposite side, 
positive Goldthwaite's sign, marked loss of lateral motion 
with osteo-arthritic changes, narrowing or irregularity of 
joint space, or abnormal mobility on forced motion are not 
documented in the competent medical evidence of record. 

With respect to Diagnostic Code 5293, intervertebral disc 
disease syndrome is not a part of the veteran's service-
connected low back disability.  In October 2002 and April 
2003, the RO denied service connection for degenerative disc 
disease as secondary to the veteran's service-connected low 
back disability.  Further, no neurological deficits relative 
to the veteran's low back disability are noted in the record.  
While the Board recognizes that a July 1998 VA X-ray report 
listed an impression of sacralization of L5 and marked 
degenerative disc disease of L5-S1, a preponderance of the 
radiologic evidence of record including multiple VA X-rays 
and MRI reports do not show intervertebral disc disease 
findings.  In fact, May 2005 VA X-ray and MRI reports showed 
only transitional L5-S1 with no significant disc protrusion 
or foraminal stenosis as well as minimal degenerative changes 
that were deemed barely evident.

Under Diagnostic Code 5292, limitation of motion of the 
lumbar spine is evaluated as slight (10 percent), moderate 
(20 percent), or severe (40 percent).  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5292 (2002).  The March 1998 VA examination 
report showed range of motion findings of the lumbar spine as 
flexion - 80 degrees and extension - 30 degrees.  The June 
2001 VA examination report showed range of motion findings of 
the lumbar spine as flexion - 50 degrees; extension - 20 
degrees; right and left lateral bending - 20 degrees; and 
right and left lateral rotation - 20 degrees.  The May 2005 
VA examination report showed range of motion findings of the 
lumbar spine as flexion - 60 degrees; extension - 20 degrees; 
right and left lateral bending - 20 degrees; and right and 
left lateral rotation - 30 degrees.  Resolving reasonable 
doubt in the veteran's favor, the Board finds that the 
veteran could be said to suffer from no more than moderate 
limitation of motion of the lumbar spine.  Under Diagnostic 
Code 5292, this would warrant a 20 percent disability 
evaluation.


The Board is not free to ignore the effects of pain.  An 
evaluation of any musculoskeletal disability must include 
consideration of the veteran's ability to engage in ordinary 
activities, including employment, and of impairment of 
function due to such factors as pain on motion, weakened 
movement, excess fatigability, diminished endurance, or 
incoordination.  See 38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 
(2002); DeLuca v. Brown, 8 Vet. App. 202 (1995).  In the 
March 1998, June 2001, and May 2005 VA examination reports, 
the same VA examiner continually indicated that the veteran 
suffered from pain on motion and noted that it was 
conceivable that he would have further limitation of function 
after a flare-up.  It was also reported that there was no 
additional limitation of motion after repetitive motion.  
However, the examiner detailed that it was not feasible to 
attempt to express the additional limitation of motion with 
any degree of medical certainty.  After considering the 
effects of the pain, weakness, tenderness, limitation of 
function, and fatigability, as described in the records of 
examination and treatment, the Board concludes that the 
disabling effects of the pain alone do not meet or more 
nearly approximate the criteria for an rating in excess of 20 
percent under 38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 (2002); 
DeLuca v. Brown, 8 Vet. App. 202 (1995). 

The Board has reviewed the rating criteria in effect prior to 
September 26, 2003, and finds that there is no a basis upon 
which to award the veteran a rating in excess of 20 percent 
under Diagnostic Code 5295 for this time period.  Other 
Diagnostic Codes for the lumbar spine, which might provide a 
higher disability rating, are not applicable.  It is not 
contended nor shown that the veteran's service-connected 
lumbar disability includes ankylosis of the lumbar spine, 
severe limitation of motion, moderate intervertebral disc 
syndrome, or fracture of the spinal vertebra.  See 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5285 through 5295 (2002).  

The schedule for rating disabilities of the spine, including 
lumbosacral strain, was revised effective September 26, 
2003.  See 68 Fed. Reg. 51454-51458 (Aug. 27, 2003) (codified 
at 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243(2005)).  To 
be assigned a rating in excess of 20 percent, evidence of 
record must show findings of forward flexion of 30 degrees 
or less or unfavorable ankylosis of the entire thoracolumbar 
spine.

Under the General Rating Formula, orthopedic and neurologic 
abnormalities are evaluated separately.  As for the 
orthopedic manifestations, the Board notes that none of the 
evidence of record shows findings of forward flexion of 30 
degrees or less or unfavorable ankylosis of the entire 
thoracolumbar spine.  The General Rating Formula essentially 
removes the subjectivity in determining the severity of any 
loss of motion, and under the new criteria, these findings 
continue to support a 20 percent evaluation for orthopedic 
symptoms.  Therefore, an evaluation in excess of 20 percent 
is not warranted under the rating criteria currently in 
effect, as a preponderance of the evidence does not show low 
back disability findings of forward flexion of 30 degrees or 
less or unfavorable ankylosis of the entire thoracolumbar 
spine.  The Board also finds that while the May 2005 VA 
examination report listed subjective complaints of pain 
radiating from the veteran's back to his lower extremities, 
there are no objective compensable neurologic manifestations 
associated with the veteran's service-connected low back 
disability documented in the competent medical evidence of 
record.    

Consequently, the veteran's service-connected residuals of a 
low back injury do not meet or more nearly approximate the 
criteria for a rating in excess of 20 percent rating under 
Diagnostic Code 5237.  See 38 C.F.R. §§ 4.7, 4.71a, 
Diagnostic Code 5237 (2005).  The Board has reviewed the 
rating criteria prior to and effective from September 26, 
2003, and finds that there is no basis upon which to award 
the veteran a rating in excess of 20 percent for his service-
connected low back disability during the time period from May 
22, 1997 to the present.  

II.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  As discussed 
below, VA fulfilled its duties to inform and assist the 
veteran on this claim.  Accordingly, the Board can issue a 
final decision because all notice and duty to assist 
requirements have been fully satisfied, and the veteran is 
not prejudiced by appellate review.

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  Notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

In the present case, a substantially complete application for 
the veteran's increased rating claim was received in 1997.  
Thereafter, in a May 1998 rating decision, the RO denied the 
veteran's claim for entitlement to an increased rating for 
his low back disability.  Notice letters were sent to the 
veteran in November 2003 from the RO and in October 2004 and 
April 2005 from the Appeals Management Center (AMC).  The 
Board acknowledges that the notice letters were sent to the 
veteran after the RO's May and July 1998 rating decisions 
that are the basis for this appeal.  In this case, however, 
the unfavorable RO decision that is the basis of this appeal 
was already decided - and appealed -- by the time the VCAA 
was enacted.  The Court acknowledged in Pelegrini at 120 that 
where, as here, the section 5103(a) notice was not mandated 
at the time of the initial RO decision, the RO did not err in 
not providing such notice.  Rather, the appellant has the 
right to content-complying notice and proper subsequent VA 
process, which he has received.  

The letters from VA dated in November 2003, October 2004, and 
April 2005 complied with the four notice requirements listed 
above.  Moreover, to the extent that the veteran was not 
specifically advised to submit any pertinent evidence in his 
possession by these letters, he was given the text of 
38 C.F.R. § 3.159 in the July 2005 SSOC.  Consequently, he 
was aware of this provision.

As for VA's duty to assist a veteran, the veteran's available 
service medical records, VA and private treatment records, VA 
vocational rehabilitation records, and multiple VA 
examination reports have been obtained and associated with 
the file.  There is no indication that relevant (i.e., 
pertaining to treatment for the claimed disability) records 
exist that have not been obtained or attempted to be 
obtained.  In addition, the duty to assist also includes 
providing a medical examination or obtaining a medical 
opinion when such is necessary to make a decision on the 
claim.  The Board notes that the veteran was provided with 
multiple VA examinations during the course of his appeal.  

Copies of VA outpatient treatment records as well as a VA X-
ray report dated in May 2002 were associated with the claims 
file after the issuance of the most recent SSOC issued in 
July 2005.  As the evidence is duplicative of medical 
evidence already contained in the claims folder prior to the 
issuance of the July 2005, consideration of this evidence in 
the first instance by the Board is not prejudicial to the 
veteran.  Further, the veteran submitted a November 2005 
statement which indicated that he had no additional medical 
evidence to submit pertaining to his claim and requesting 
that the Board make a decision concerning his claim.  

The Board finds that VA has done everything reasonably 
possible to assist the veteran.  A remand or further 
development of this claim would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).  VA has satisfied its duties to inform and 
assist the veteran in this case, and has complied with the 
instructions contained in the Board's remands and the Court's 
order.  See Stegall v. West, 11 Vet. App. 268 (1998).  
Further development and further expending of VA's resources 
is not warranted.  Any "error" to the veteran resulting 
from this Board decision does not affect the merits of his 
claim or his substantive rights, for the reasons discussed 
above, and is therefore harmless.  See 38 C.F.R. § 20.1102 
(2005).  There is no reasonable possibility that further 
assistance to the veteran would substantiate his claim.  See 
38 C.F.R. § 3.159(d) (2005).


ORDER

An evaluation in excess of 20 percent for residuals of a low 
back injury is denied.



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


